                Case 5:18-cr-00274-BLF Document 61 Filed 04/27/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                                   UNITED STATES DISTRICT COURT

13                                 NORTHERN DISTRICT OF CALIFORNIA

14                                            SAN JOSE DIVISION

15
     UNITED STATES OF AMERICA,                        ) CASE NO. CR 18-0274 BLF
16                                                    )
             Plaintiff,                               ) PRELIMINARY ORDER OF
17                                                    ) FORFEITURE
        v.                                            )
18                                                    )
     CHRISTOPHER BERRY,                               )
19                                                    )
             Defendant.                               )
20                                                    )

21           Having considered the application for a Preliminary Order of Forfeiture filed by the United
22 States and the plea agreement entered on October 15, 2019, wherein the defendant admitted to the

23 forfeiture allegation, and good cause appearing,

24           IT IS HEREBY ORDERED that the following property is forfeited to the United States:
25           a) One Glock model 22 handgun with serial number AARU956; and
26           b) One thousand, six hundred and twenty-five rounds of assorted caliber ammunition,
27 pursuant to Title 18, United States Code, Section 924(d)(1) and Title 28, United States Code, Section

28 2461(c).
     PRELIMINARY ORDER OF FORFEITURE
     CR 18-0274 BLF                                   1
               Case 5:18-cr-00274-BLF Document 61 Filed 04/27/20 Page 2 of 2




 1          IT IS FURTHER ORDERED that the United States, through its appropriate agency, shall seize

 2 the forfeited property forthwith and publish on www.forfeiture.gov, a government website, for at least

 3 thirty days, notice of this Order, notice of the government’s intent to dispose of the property in such

 4 manner as the Attorney General may direct and provide notice that any person, other than the defendant,

 5 having or claiming a legal interest in the property, must file a petition with the Court and serve a copy

 6 on government counsel within (30) days of the final publication of notice or of receipt of actual notice,

 7 whichever is earlier;

 8          IT IS FURTHER ORDERED that the government may conduct discovery in order to identify,

 9 locate or dispose of property subject to forfeiture in accordance with Rule 32.2(b)(3) of the Federal

10 Rules of Criminal Procedure; and

11          IT IS FURTHER ORDERED that the Court will retain jurisdiction to enforce the Preliminary

12 Order of Forfeiture, and to amend it as necessary, pursuant to Federal Rule of Criminal Procedure

13 32.2(e).

14          Defendant Christopher Berry was sentenced on February 18, 2020. As part of his sentence, the

15 Court ordered the forfeiture of the subject property, which was incorporated in the Judgment and

16 Commitment, entered on February 19, 2019.

17                 IT IS SO ORDERED this 27th            day of April               2020.

18

19                                                ____________________________________
                                                  HONORABLE BETH LABSON FREEMAN
20                                                United States District Judge

21

22

23

24

25

26

27

28
     PRELIMINARY ORDER OF FORFEITURE CR 18-0274
     BLF                            2
